Citation Nr: 0014257	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-00 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to inservice 
tobacco use and nicotine dependence.

2.  Entitlement to service connection for nicotine 
dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to June 
1962.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

The veteran contends he has chronic obstructive pulmonary 
disease and nicotine addiction due to inservice tobacco use.  
In a tobacco use and nicotine dependence questionnaire 
submitted in October 1997, the veteran indicated he started 
smoking during in September 1950, when he enlisted in the 
United States Army.  Of note is a detailed personal history 
in a VA record of medical treatment in June 1991, which 
includes a 46-year history of smoking 2 to 3 packs of 
cigarettes per day.  He also stated that he was 12 years old 
when he started smoking.
 
The veteran has indicated that he is receiving ongoing 
treatment from VA for chronic obstructive pulmonary disease 
(COPD), and that the records of treatment for this disability 
are pertinent to the issues of service connection for 
nicotine addiction and COPD.  For example, in his September 
1997 correspondence, the veteran stated he was currently on 
medications for his COPD, to include 3 types of inhalers and 
also pills twice a day, and was receiving X-rays periodically 
to make sure he did not have lung cancer.  In an October 1997 
VA Form 21-4142, the veteran indicated he had been receiving 
pertinent treatment from 1990 to "current" at the VA 
Medical Center (VAMC) in Cincinnati, Ohio.  The record does 
not reflect any attempt to obtain VA records of treatment 
after March 8, 1995.  The VA records of treatment associated 
with the claims file were obtained in connection with 
unrelated claims during the years 1995 and earlier.

Also, the veteran in his September 1997correspondence 
indicated that he began to receive treatment at the Hampton 
Roads Veterans Hospital in 1987;  and in the October 1997 VA 
Form 21-4142, the veteran indicated treatment at the Hampton, 
Virginia VAMC in 1989.  Records reflecting attempts to obtain 
these records appear to state that the Hampton, Virginia, 
VAMC had no record of any medical records from 1980 to 1982.  
By contrast, the veteran contends treatment at the Hampton 
VAMC during the 1987 to 1989 time frame for smoking and lung 
disability.      

Where a dispute arises as to the content of the record and 
where the documents proffered by the appellant are within the 
Secretary's control and could reasonably be expected to be a 
part of the record before the Secretary and the Board, such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).    

Accordingly, the case is remanded for further development as 
follows:
 
1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for chronic 
obstructive pulmonary disease, other lung 
disability, or nicotine addiction.  After 
obtaining any required releases from the 
veteran, the RO should request copies of 
all indicated records which have not been 
previously obtained.  The records sought 
must include all VA records of treatment 
form 1987 to 1989 for COPD, lung 
disability, or nicotine addiction at the 
VAMC in Hampton, Virginia;  and all 
records of treatment for COPD, lung 
disability, or nicotine addiction from 
1990 forward at the VAMC in Cincinnati, 
Ohio.  To the extent it is not clear if 
certain available records have been 
previously obtained, they should be 
obtained and associated with the claims 
file if they are not duplicates of 
evidence already associated with the 
claims file.

2.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the issues on appeal. 

If the benefits sought on appeal are denied, then the 
appellant his representative should be provided with a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence and an opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
The purposes of this REMAND are to obtain additional medical 
information and to ensure that the veteran is afforded due 
process of law.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


